      Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 1 of 27



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Equal      Employment             Opportunity    No. CV-18-02942-PHX-DLR
     Commission,
10                                                    ORDER
                    Plaintiff,                        CONSENT DECREE
11
     v.
12
     Corizon Health Incorporated, et al.,
13
                    Defendants.
14
15
16           The Court has reviewed the parties’ Joint Motion to Enter Consent Decree. (Doc.
17   37.) For good cause shown,
18                                          I. Recitals
19        1. The Plaintiff, Equal Employment Opportunity Commission, an agency of the
20   United States government (hereinafter “Plaintiff” or “Commission”), filed its complaint
21   in the above-captioned lawsuit on September 18, 2018 (hereinafter referred to as “the
22   Action”), alleging Corizon Health, Inc. and Corizon, LLC (collectively “Corizon” or
23   “Defendants”) implemented unlawful employment policies and practices nationwide that
24   discriminated on the basis of disability by, among other things, failing to provide
25   reasonable accommodations, requiring employees to be 100% or fully healed before
26   they could return to work, failing to promote employees with disabilities, discharging
27   employees with disabilities, retaliating against employees with disabilities when they
28   engaged in protected activities, and implementing leave policies in a manner that served
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 2 of 27



 1   as a qualification standard or a method of administration that screened out employees
 2   with disabilities.
 3     2. The Defendants answered the complaint on November 26, 2018, wherein they
 4   denied having implemented, or engaged in, any unlawful policies, practices or conduct
 5   alleged in the complaint.
 6     3. The Parties to this Consent Decree are the Commission and Corizon.
 7     4. The Parties, desiring to settle the Action by an appropriate Consent Decree, agree
 8   to the jurisdiction of this Court over the Parties and the subject matter of this Action and
 9   agree to the power of this Court to enter a Consent Decree enforceable against
10   Defendants.
11     5. As to the issues resolved, this Decree is final and binding upon the Parties and
12   their successors and assigns.
13     6. For the purpose of amicably resolving the disputed claims, the Parties jointly
14   request this Court to adjudge as follows:
15   IT IS ORDERED, ADJUDGED AND DECREED as follows:
16                                         II. Jurisdiction
17     7. The Court has jurisdiction over the Parties and subject matter of this Action.
18     8. The Parties agree that this Decree is fair, reasonable, and equitable and does not
19   violate the law or public policy.
20     9. The Decree becomes effective on the date of signing by the Court (“Effective
21   Date”). The duration of the Decree shall be thirty-six (36) months from the Effective
22   Date.
23     10. This Decree covers all of Defendants’ operations within the United States.
24                                   III. General Provisions
25     11. In the event any terms of this Decree are not fulfilled, this Decree may be
26   specifically enforced in the United States District Court for the District of Arizona.
27     12. This Decree resolves all claims alleged in the Action, and it constitutes a
28   complete resolution of all of the Commission’s claims of unlawful employment


                                                 -2-
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 3 of 27



 1   practices under the Americans with Disabilities Act of 1990, as amended (“ADA”),
 2   that arise from the Letters of Determination issued for the following Charges of
 3   Discrimination: Charge of Discrimination No. 846-2013-49458 filed by Elizabeth
 4   McCrehin, Charge No. 540-2014-01909 filed by Linda Magnelli, Charge No. 540-
 5   2014-02516 filed by Nicole Moore, Charge No. 38C-2015-00250 filed by Barbara
 6   McCormick, and Charge No.540-2015-01984 filed by Anne Pogue; and allegations
 7   asserted by the EEOC on behalf of the following other aggrieved individuals, among
 8   whom are persons who (as detailed below) have pending charges asserting claims
 9   arising within the scope of the Action: Charlene Busman, Elaine Clayton, Debbie A.
10   Day, Nancy Griffin, Scheree Lau, Nancy Mashburn, Christine McMillian, Sarretta
11   Williams, Teresa Wood, Victoria Lucking, Yvette Upton, Mikel Winchester, Joi
12   Smith, Bruce Cooper, Susan Bernard-Davy, Waynetta Patterson, Alan Brown and
13   Sondra Hollingsworth. This Decree will also resolve and constitute a complete
14   resolution of all of the EEOC’s claims alleged in any pending Charge of
15   Discrimination filed by any of the above-identified other aggrieved individuals with
16   the EEOC and/or any state fair employment practices agency that has a contract with
17   the EEOC, including the Charges filed by Debbie A. Day, Nancy Mashburn, Teresa
18   Wood, Bruce Cooper, Susan Bernard-Davy, Waynetta Patterson, Alan Brown and
19   Sondra Hollingsworth. The Commission will not use any of the Charges referenced
20   above, any Charge filed by any Charging Party or other aggrieved individual receiving
21   relief under this Decree, or any other Charge against Defendants which alleges
22   violations of the ADA that is pending before the EEOC and/or any state fair
23   employment practices agency that has a contract with the EEOC as of the date the
24   EEOC signs the Decree as the jurisdictional basis for filing a lawsuit or lawsuits
25   against Defendants.
26     13. This Consent Decree shall not constitute an adjudication or finding on the merits
27   of the Complaint and shall not be construed as an admission by Defendants of any
28   violation of the ADA.


                                                -3-
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 4 of 27



 1                                      IV. Monetary Relief
 2     14. Defendants will not condition the receipt of individual relief upon any Charging
 3   Party or other aggrieved individuals’ agreement to: (a) maintain as confidential the
 4   terms of this Decree or the facts of the case; or (b) waive his or her statutory right to
 5   file a future charge with any federal or state anti-discrimination agency; or (c) promise
 6   not to reapply for a position at any of Defendants’ facilities nationwide.
 7     15. Judgment is hereby entered in favor of the Commission and against Defendants
 8   in the total amount of $950,000.
 9     16. The judgment amount shall be allocated collectively to the Charging Parties and
10   the identified other aggrieved individuals in amounts determined by the Commission.
11   No later than twenty (20) business days after the Effective Date or the date upon which
12   the Commission provides Defendants with a final distribution list, whichever comes
13   later in time, Defendants will pay this portion of the judgement in accordance with a
14   final distribution list provided by the Commission. All payments must be made by
15   certified check, cashier’s check, or money order.
16     16.1 Defendants shall pay all payroll taxes for which an employer is responsible on the
17   back wages portion for the tax year during which payment is made. The employer’s share
18   of FUTA and FICA taxes shall not be taken from the settlement amount.               For each
19   Charging Party and/or other aggrieved individual receiving a portion of the monetary
20   relief described above to compensate the Charging Party and/or other aggrieved individual
21   for alleged damages, for tax classification purposes the settlement payments shall be
22   allocated as follows:
23             a. Anne Pogue: 50% back pay damages; 50% compensatory damages
24             b. Linda Magnelli: 50% back pay damages; 50% compensatory damages
25             c. Elizabeth McCrehin: 25% back pay damages; 75% compensatory damages
26             d. Nicole Moore: 25% back pay damages; 75% compensatory damages
27             e. Barbara McCormick: 10% back pay damages; 90% compensatory damages
28             f. Christine McMillan: 50% back pay damages; 50% compensatory damages


                                                 -4-
      Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 5 of 27



 1              g. Charlene Busman: 50% back pay damages; 50% compensatory damages
 2              h. Scheree Lau: 50% back pay damages; 50% compensatory damages
 3              i. Nancy Griffin: 50% back pay damages; 50% compensatory damages
 4              j. Saretta Williams: 25% back pay damages; 75% compensatory damages
 5              k. Teresa Wood: 10% back pay damages; 90% compensatory damages
 6              l. Nancy Mashburn: 25% back pay damages; 75% compensatory damages
 7              m. Debbie A. Day: 50% back pay damages; 50% compensatory damages
 8              n. Elaine Clayton: 50% back pay damages; 50% compensatory damages
 9              o. Victoria Lucking: 50% back pay damages; 50% compensatory damages
10              p. Joi Smith: 10% back pay damages; 90% compensatory damages
11              q. Yvette Upton: 10% back pay damages; 90% compensatory damages
12              r. Mikel Winchester: 50% back pay damages; 50% compensatory damages
13              s. Bruce Cooper: 25% back pay damages; 75% compensatory damages
14              t. Susan Bernard-Davy: 50% back pay damages; 50% compensatory damages
15              u. Waynetta Patterson: 25% back pay damages; 75% compensatory damages
16              v. Alan Brown: 25% back pay damages; 75% compensatory damages
17              w. Sondra Hollingsworth: 50% back pay damages; 50% compensatory
18                 damages
19       16.2    Defendants shall issue an IRS Form W-2 to the Charging Parties and each
20   identified aggrieved individual with regard to the back pay component of the monetary
21   award, and an IRS Form 1099 to the Charging Parties and each identified aggrieved
22   individual with regard to any compensatory damages component of the monetary award by
23   January 31, 2020. The compensatory damages award will be designated in box 3 of each
24   1099 form. Within three (3) business days after payments are mailed to all payees,
25   Defendants shall submit to the Commission a copy of the checks or money orders issued
26   and all related correspondence.
27      17. Within ten (10) business days after the Effective Date, the EEOC will provide
28   Defendants signed copies of the release attached as Exhibit A for each Charging Party


                                              -5-
      Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 6 of 27



 1   and aggrieved individual identified above.
 2                                      V. Equitable Relief
 3     18. For the duration of the Decree, Defendants, their officers, agents, successors,
 4   assigns, and other persons in active concert or participation with them shall not
 5   engage in any employment practice which discriminates on the basis of disability,
 6   including but not limited to, failure to provide reasonable accommodations,
 7   discriminatory discharge, discriminatory failure to promote, retaliation, subjecting
 8   employees to a hostile work environment, using discriminatory qualification standards,
 9   and implementing methods of administration that violate the ADA.
10      19. For the duration of the Decree, Defendants, their officers, agents, successors,
11   assigns, and other persons in active concert or participation with them, or any of them
12   shall not engage in reprisal or retaliation of any kind against any person because of such
13   person’s opposition to any practice made unlawful under the ADA. For the duration of
14   this Decree, Defendants shall not retaliate against a person because such person brings
15   an internal complaint of discrimination with the Defendants, because such person files
16   or causes to be filed a charge of discrimination with the Commission or any other
17   agency charged with the investigation of employment discrimination complaints, or
18   whose statements serve as the basis of a charge, or because such person testifies or
19   participates in the investigation or prosecution of an alleged violation of these statutes.
20   For the duration of this Decree, Defendants shall not retaliate in any manner against
21   individuals identified as witnesses in this action or who assisted in the investigation
22   giving rise to this action. For the duration of this Decree, Defendants shall not retaliate
23   against any such persons identified as a witness or possible witnesses of discrimination
24   in future investigations or proceedings.
25                                       VI. ADA Coaches
26      20. Within ninety (90) days of the Effective Date, Defendants will designate at least
27   three (3) employees with expertise in the ADA, EEO compliance, human resources and
28   personnel matters as qualified ADA Coaches and provide them sufficient support to


                                                  -6-
      Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 7 of 27



 1   accomplish all of their responsibilities.
 2      21. The ADA Coaches or their staff will have the following responsibilities within their
 3   assigned regions:
 4             a. Assisting Defendants’ human resource and supervisory employees with
 5                 their ADA responsibilities, including but not limited to aiding such
 6                 employees to stay within full compliance with this Decree;
 7             b. Overseeing reasonable accommodation requests made by employees with
 8                 disabilities within their assigned regions. Within their assigned regions,
 9                 each ADA Coach shall be responsible for: (i) the process of gathering
10                 information sufficient to assess the request for reasonable
11                 accommodation; (ii) carrying out or assisting site personnel in carrying
12                 out Corizon’s duty to engage in the interactive process regarding the
13                 request for reasonable accommodation including determining whether a
14                 reasonable accommodation is possible, communicating to the employee
15                 and the employee’s immediate supervisors what accommodations are
16                 possible, and making the final decision on the reasonable accommodation
17                 request based on the information gathered during the interactive process;
18                 and
19             c. Ensuring that the notice provided for in Paragraph 40 is timely posted on
20                 the Defendants’ Intranet and a message is sent to all employees indicating
21                 what the notice is and where it can be found.
22                                       VII. Monitor
23      22. Appointment of Monitor: Within ninety (90) days after the Effective Date,
24   Defendants shall retain a qualified, professional, outside Monitor, who is not employed
25   by or otherwise associated with Defendants, to oversee Defendants’ compliance with the
26   provisions of this Consent Decree, and with the ADA generally, at all of Defendants’
27   locations nationwide. The Monitor shall have significant experience with employment
28   discrimination laws generally and with the ADA in particular. The Commission will be


                                                 -7-
      Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 8 of 27



 1   free to meet and confer with the Monitor.     Defendants must be copied on all written
 2   communications between the Commission and the Monitor; and Defendants will be
 3   permitted to participate in any telephonic, in-person or other communication between the
 4   Commission and the Monitor.
 5      23. Compensation of Monitor: Defendants shall compensate the Monitor at an agreed-
 6   upon rate and shall reimburse the Monitor’s expenses, and Defendants shall pay all
 7   reasonable costs necessary to fulfill the work of the Monitor.
 8      24. Cooperation: Defendants agree to fully cooperate with the Monitor.
 9      25. Access to Region, Premises, Employees, and Information: The Monitor shall have
10   access to all relevant documents, premises, employees, and other sources of information
11   necessary to exercise his/her duties and responsibilities under this Decree. The Monitor
12   shall have access to review all non-privileged records maintained by Defendants relating
13   to the implementation or administration of this Decree, including all records relating to
14   requests for accommodation, requests for medical leave, and requests for transfer or
15   reassignment for medical or disability-related reasons.
16      26. Replacement of Monitor: In the event the Monitor is unable or unwilling to
17   continue to serve, Defendants shall select a new monitor pursuant to Paragraph 22
18   above.
19      27. Monitor’s Responsibilities: For the duration of this Decree, the Monitor will have
20   the following responsibilities:
21             a. In consultation with Defendants, the Monitor shall review Defendants’
22                 EEO policies and procedures and, if necessary, assist in developing and
23                 implementing new policies and procedures that ensure employees are
24                 afforded their legal protections under the ADA;
25             b. Review the Defendants’ ADA Training Program provided for in
26                 Paragraphs 31-38 of this Decree;
27             c. The Monitor will conduct a Decree Orientation meeting with the ADA
28                 Coaches after the entry of this Decree;


                                                -8-
      Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 9 of 27



 1             d. Beginning from the Effective Date, every twelve (12) months the Monitor
 2                   will draft and provide to the Commission and Defendants a report
 3                   containing the Monitor’s assessment of whether Defendants have
 4                   complied with the provisions of this Decree and the ADA, and detailing
 5                   the specifics of any lack of compliance;
 6             e. The Monitor will meet with Defendants’ ADA Coaches, Chief Human
 7                   Resources Officer, and General Counsel or Assistant General Counsel
 8                   following the issuance of each Monitor’s report, and make
 9                   recommendations regarding compliance with this Decree and other ADA
10                   matters; and
11             f. The Monitor will consult with Defendants as necessary to provide advice
12                   about ways to achieve full compliance with this Decree and the ADA.
13                                    VII. EEO Policy Review
14       28. No later than ninety (90) days after the Effective Date, Defendants shall review
15   their existing equal employment opportunity (“EEO”) policies and procedures and, if
16   necessary, develop and implement new and/or revised policies and procedures to ensure
17   equal employment opportunities are afforded to all applicants and employees with
18   disabilities. These revised EEO policies and procedures must include the following:
19          28.1. A strong and clear commitment to a workplace free of discrimination based
20   on disability-related conditions;
21          28.2. A statement that discrimination based on disability is prohibited and will not
22   be tolerated;
23          28.3. A statement that retaliation because an employee engaged in protected
24   activity is prohibited and will not be tolerated;
25          28.4. A statement that qualified employees with a disability under the ADA who
26   can complete their essential job functions with or without accommodation do not need to
27   be free of all medical restrictions or be 100% healed before they may return to work;
28


                                                  -9-
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 10 of 27



 1          28.5. A statement that employees with disabilities may apply for and be fairly
 2   considered for promotions;
 3          28.6. A definitive statement supporting persons who believe they have been
 4   discriminated against based on disability or have experienced retaliation to report such
 5   concerns to any ADA Coach, their supervisors, management, or members of Human
 6   Resources. The EEO policies and procedures will identify the specific categories of
 7   individuals to whom employees may report their concerns about discrimination or
 8   retaliation, including appropriate contact information for each category of individuals to
 9   contact;
10          28.7. A clear explanation of the steps an employee may take to report discrimination
11   or retaliation, which includes oral, written, and electronic complaint options. The reporting
12   mechanism also allows for an employee to report discrimination or retaliation to a person
13   not responsible for the alleged conduct giving rise to the complaint of discrimination;
14          28.8. A statement that all credible allegations of activity that might be construed as
15   unlawful discrimination or retaliation will be investigated and that such investigation will
16   be prompt, fair, reasonable, and conducted by a trained and unbiased investigator;
17          28.9. A statement that appropriate corrective action will be taken by Defendants
18   where there has been a finding of discrimination and/or retaliation;
19          28.10. A statement that any officer, agent, administrator, department director,
20   manager, supervisor, or employee who violates these policies will be subject to discipline,
21   up to and including termination;
22          28.11. A statement that persons who report unlawful discrimination and/or
23   retaliation or who participate in an investigation into allegations of discrimination and/or
24   retaliation shall be accorded maximum feasible confidentiality;
25          28.12. A statement that Defendants will not retaliate against persons who have asked
26   for reasonable accommodations;
27          28.13. A statement that Defendants will not retaliate against persons and witnesses
28   who report to Defendants that they believe they or other employees have been subjected to


                                                - 10 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 11 of 27



 1   unlawful discrimination;
 2          29. Within 120 days of the Effective Date, Defendants will distribute via email
 3   and the intranet, a copy of these policies to each current employee. Defendants shall
 4   make hard copies of these policies available to employees who do not have electronic
 5   access or upon an employee’s request. Defendants’ written EEO policies shall be
 6   distributed to all new employees as part of their orientation. Defendants shall make its
 7   written EEO policies available in alternative formats, as necessary, for employees with
 8   cognitive and print disabilities that may prevent them from reading the policies.
 9                          VIII. Reasonable Accommodation Policy
10      30. Within ninety (90) days of entry of the Effective Date, Defendants shall review
11   their existing Reasonable Accommodation Policies and Procedures and, if necessary,
12   issue new Reasonable Accommodation Policies and Procedures that shall include at least
13   the following:
14          30.1. A statement indicating that it is Defendants’ legal obligation under the ADA
15   to undertake the interactive process once it is on notice that an employee requires a
16   reasonable accommodation for his or her disability;
17          30.2. A clear explanation of all of the ways an employee may request a reasonable
18   accommodation, including the names, position titles, emails, and phone numbers of the
19   ADA Coaches;
20          30.3. A commitment to flexibility and individualized consideration of reasonable
21   accommodations for employees with disabilities and assurance that employees need not
22   use any particular words, such as “reasonable accommodation” or “disability,” or request
23   an accommodation in writing in order for Defendants to begin the interactive process;
24          30.4. A statement that Defendants will engage in the interactive process when
25   determining the type of reasonable accommodation that is necessary, regardless of how the
26   injury or disability was caused;
27
28


                                                - 11 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 12 of 27



 1          30.5. A process for employees to seek reasonable accommodation, including any
 2   form used by the employer, and contact information for individuals who employees may
 3   contact with questions;
 4          30.6. An assurance that employees with disabilities may be entitled to
 5   reassignment as a reasonable accommodation;
 6          30.7. An assurance that employees with disabilities may be allowed to transfer
 7   within their departments at Defendants’ facilities as a reasonable accommodation;
 8          30.8. A statement that employees shall not be subjected to any type of retaliation
 9   for requesting, requiring, or being provided a reasonable accommodation;
10          30.9. A requirement of maximum feasible confidentiality by the Defendants of all
11   information regarding an employee’s or applicant’s request for an accommodation;
12           30.10. A requirement that, if Defendants and an employee with a disability are
13   unable to identify a reasonable accommodation in the employee’s current position,
14   Defendants shall engage with the employee in an interactive process to evaluate whether
15   the employee is eligible for transfer to another position and, if so, evaluate whether there
16   are any open positions for which the employee is qualified and can perform the essential
17   functions for such a position with or without accommodation, at a site where the employee
18   is willing to work;
19          30.11. A statement that employees with disabilities will be offered leaves of
20   absence as reasonable accommodations in accordance with the following policies and
21   practices:
22                a. Requests for leaves of absences lasting six months or less will be
23                   considered a reasonable accommodation unless Defendants make a
24                   showing that the requested leave will cause Defendants undue hardship;
25                b. Requests for leaves of absence lasting longer than six months will be
26                   subject to evaluation during the interactive process consistent with the
27                   requirements of the ADA;
28                c. For all employees who are on leave as a reasonable accommodation,


                                                  - 12 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 13 of 27



 1                 Defendants must reply promptly to their requests to return to work
 2                 especially as regards to their desire/ability to work with or without
 3                 accommodations; and
 4             d. There shall be no requirement by Defendants that employees be without
 5                 restrictions or be 100% healed before they are permitted to return to work.
 6          30.12. Within 120 days of the Effective Date, Defendants will distribute via email
 7   and the intranet a copy of these policies to each current employee. Defendants shall make
 8   hard copies of these policies available to employees who do not have electronic access or
 9   upon an employee’s request. Defendants’ written Reasonable Accommodations Policies
10   and Procedures shall be distributed to all new employees as part of their orientation.
11   Defendants shall make its written Reasonable Accommodations Policies and Procedures
12   available in alternative formats, as necessary, for employees with cognitive and print
13   disabilities that may prevent them from reading the policies.
14                                          IX. Training
15      31.Defendants shall provide annual ADA training to all of their employees in
16   accordance with the terms detailed herein.
17      32. The Commission’s personnel will have the right to fully participate in any and all
18   of Defendants’ training sessions conducted in compliance with this Decree. Defendants
19   shall prepare a training schedule, which it shall provide to the Commission at least thirty
20   (30) days before the first training session on the schedule is conducted and no later than
21   ninety (90) days after the Effective Date.
22      33. Defendants shall bear the cost of the training.
23      34. The ADA Coaches and Human Resource personnel will receive extensive ADA
24   training once each year during the duration of this Decree for at least three (3) hours
25   during the first year of this Decree and at least two (2) hours for each subsequent year of
26   the Decree. At least one half of the amount of the required training for ADA Coaches
27   and Human Resources personnel will be real-time training (either in person or via
28   webcast where the employees can interact with the trainer). This training shall be


                                                  - 13 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 14 of 27



 1   presented by a qualified outside vendor.
 2      35. Management level employees will receive annual management-specific training
 3   lasting at least one hour (1) each year during the duration of this Decree. The training
 4   shall be presented through an online training module. The content of the training will be
 5   created in conjunction with a qualified outside vendor.
 6      36. The above-described trainings in paragraphs 34 and 35 must commence within
 7   one hundred and twenty (120) days of the Effective Date, or in the case of employees
 8   hired or promoted to such a position after entry of this Decree, then within one hundred
 9   and twenty (120) days after the date of employment. The training will cover the
10   following subjects:
11             a. A description of the types of conduct or policies that constitute
12                 discrimination under the ADA, including the Commission's Guidelines on
13                 the ADA;
14             b. Defendants’ ADA/Reasonable Accommodation policy;
15             c. Defendants’ obligation to undertake the interactive process once it is on
16                 notice that an employee requires a reasonable accommodation for their
17                 disability;
18             d. The positions to whom an employee can make a request for a reasonable
19                 accommodation, the company’s obligation to engage in the interactive
20                 process and the process all supervisory or HR employees are expected to
21                 undertake if an employee makes any reasonable accommodation request,
22                 whether orally or in writing, of him or her or if the supervisory or HR
23                 employee is aware that an employee has made a request for a reasonable
24                 accommodation to someone else;
25             e. Defendants’ procedure for investigating reports, complaints, or allegations
26                 of suspected discrimination against persons with disabilities, including but
27                 not limited to complaints that Defendants failed to engage in the interactive
28                 process and/or provide a reasonable accommodation; and


                                                - 14 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 15 of 27



 1             f. Management officials’ legal obligation to avoid discriminating on the basis
 2                 of disability and/or retaliating against individuals who engage in protected
 3                 activity under the ADA, and Defendants’ policy that officials who engage
 4                 in discrimination on the basis of disability or engage in retaliation will be
 5                 subject to discipline, up to and including termination.
 6      37. Each of Defendants’ non-management employees shall be required to complete
 7   annual ADA training during the duration of this Decree. The training shall be presented
 8   via an online training module. The content of the training will be created in conjunction
 9   with a qualified outside vendor. The training for current employees must commence no
10   later than December 31, 2019, or in the case of employees hired after entry of this
11   Agreement, then within one hundred and twenty (120) days after the date of employment
12   or December 31, 2019, whichever is later. The training shall be for at least one (1) hour
13   annually and will cover the following subjects:
14             a. A description of the types of conduct or policies that constitute
15                 discrimination under the ADA;
16             b. An explanation of who is a qualified individual with a disability;
17             c. An explanation of the interactive process;
18             d. An explanation of what reasonable accommodations are, including but not
19                 limited to, leave and reassignment;
20             e. The Defendants’ policies prohibiting disability-based discrimination,
21                 harassment, and retaliation;
22             f. Defendants’ policies and procedures for providing reasonable
23                 accommodation for disabilities, including leave and reassignment;
24             g. An explanation that employees may report suspicions of disability
25                 discrimination to any manager orally or in writing and that a prompt
26                 investigation will follow;
27             h. An explanation of the process for employees to request a reasonable
28                 accommodation;


                                                  - 15 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 16 of 27



 1               i. An explanation that reassignment and transfers may constitute reasonable
 2                  accommodations and the process for seeking such accommodations;
 3               j. An explanation that a reasonable accommodation request can be made to
 4                  any supervisor or manager orally or in writing; and
 5               k. An emphasis that Defendants will work in good faith to arrive at an
 6                  effective reasonable accommodation for an employee who has a disability.
 7      38.     Defendants shall provide the Monitor with copies of the training materials at
 8   least thirty (30) days before the first scheduled training for each of the training programs
 9   identified above. The Monitor may provide comments and suggestions to the Defendants
10   on the training modules. Defendants shall provide a written report to the Monitor with the
11   next occurring report provided for in paragraph 49, below, which shall include the dates
12   and times of all live training and a report on the progress of completion of all other
13   trainings provided to employees.
14                                       X. Notice Posting
15      39. Within thirty (30) days of the Effective Date, Defendants shall post on its Intranet
16   and in conspicuous places in each of its facilities, the Notice attached as Exhibit B. The
17   Notice will be on the Commission’s letterhead and shall be posted in Times New Roman
18   12-point font, and it shall be the same style as set forth in Exhibit B. The Notice shall
19   remain posted on the Defendants’ Intranet and in conspicuous places in each of its facilities
20   for the duration of this Decree. If a physical copy of the Notice is covered, removed,
21   defaced, or otherwise altered, Defendants will replace that Notice. Defendants shall certify
22   to the Monitor that the Notice has been posted nationwide within forty-five (45) days of
23   the Effective Date.
24                                        XI. Other Relief
25            40. Expungement: Within sixty (60) days of the Effective Date, Defendants shall
26   expunge from the personnel files of the Charging Parties and all identified aggrieved
27   individuals, all references, if any, to the charges of discrimination filed against Defendants
28   or to participation in this action. Such expungement shall not prohibit Defendants from


                                                 - 16 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 17 of 27



 1   retaining, separate from the employee’s personnel files, any records of such charges and
 2   related investigations so long as those records are clearly marked as confidential and kept
 3   confidential.
 4      41. Record Keeping: Defendant shall maintain records of any disciplinary actions
 5   taken against employees for violation of Defendants’ ADA and reasonable accommodation
 6   policies.
 7      42. Letters of Reference: Defendants shall provide the Charging Parties and all
 8   identified aggrieved individuals with a personalized copy of the neutral reference attached
 9   as Exhibit C, signed and printed on Defendants’ letterhead in accordance with the deadline
10   set forth in Paragraph 16 regarding monetary payments. Provided that a request is directed
11   to Defendants’ Assistant Director of Human Resources at 615-660-6832, Defendants shall
12   provide a copy of the written statement whenever a written employment reference is
13   requested by a prospective employer of Charging Parties and/or any identified aggrieved
14   individual.     Provided that a request is directed to Defendants’ Human Resources
15   Department, if a verbal request is made to Defendants’ Human Resources department or
16   any former supervisor of the Charging Party or aggrieved individual, Defendants shall only
17   provide the information contained in the written statement.
18                   XII. Reporting, Recording, and Certification Requirements
19      43. Within forty-five (45) days of the Effective Date, Defendants will certify to the
20   Commission that they have fully complied with the notice posting requirement in
21   Paragraph 39.
22      44. Within ninety (90) days of the Effective Date Defendants will certify to the
23   Commission that the Decree Orientation requirement in Paragraph 27.c has been
24   completed.
25      45. Within ninety (90) days of the Effective Date, Defendants shall provide the
26   Commission with confirmation that they have retained the Monitor required by this
27   Decree. Included in this notice will be copies of the written agreement signed by both the
28   Monitor and Defendants.


                                               - 17 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 18 of 27



 1      46. Within one hundred fifty (150) days after the Effective Date, Defendants shall
 2   provide the Monitor with confirmation that training has commenced as required by
 3   Paragraphs 31-38 above.
 4      47. For the duration of this Consent Decree, Defendants shall maintain such records as
 5   are reasonably necessary to demonstrate its compliance with this Decree, including but
 6   not limited to the documents specifically identified below. This Paragraph requires the
 7   retention of existing documents and records, and documents and records that are
 8   hereinafter created and maintained in the normal course of Defendants’ business activities.
 9   For the duration of the Decree, Defendants shall retain the hard-copy and, when
10   applicable, computer records relating to the following activities:
11             a. All records in Defendants’ possession regarding employees’ requests for
12                 reasonable accommodations, including which reasonable accommodations
13                 were granted and/or denied;
14             b. Documentation of all requests for reasonable accommodations, including
15                 both verbal and written requests. Defendants shall notate the name and other
16                 sufficiently   identifying     information     of      employees   requesting
17                 accommodations, date of request, the accommodations sought, specific
18                 accommodations granted and/or denied, dates when accommodations were
19                 granted or denied, and a reasonably detailed summary of the interactive
20                 process;
21             c. All records in Defendants’ possession regarding employees’ requests for
22                 medical leave, including documentation of leave taken and dates of return to
23                 work;
24             d. All records of complaints of discrimination based upon disability;
25             e. All records of any investigation of complaints of discrimination based upon
26                 disability;
27             f. All records of complaints of retaliation based on protected activity related to
28                 the ADA; and


                                                 - 18 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 19 of 27



 1             g. All records related to any investigations of complaints of retaliation based
 2                 on protected activity related to the ADA.
 3      48. Information Requests: For purposes of preparing the required reports under this
 4   Decree, the Monitor shall have the right to make reasonable requests for non-privileged
 5   information from Defendants to determine Defendants’ compliance with the Decree over
 6   the duration of the Decree. Defendants shall comply with a reasonable request for such
 7   information within forty-five (45) days of the request. The Monitor shall also have the
 8   ability to survey and/or interview Defendants’ employees to determine Defendants’
 9   compliance with the Decree pursuant to Paragraphs 22-27. Whenever possible, the
10   surveys or interviews shall be done telephonically.        If it is necessary for such
11   interviews/surveys to take place at Defendants’ facilities, the Monitor shall provide
12   Defendants reasonable notice of proposed date(s) and the employees to be
13   interviewed/surveyed and reasonably coordinate with Defendants regarding the same. In
14   no cases shall such interviews/surveys unreasonably interfere with Defendants’ business.
15      49. Reporting Requirements: Three months before the Monitor’s annual report is
16   due pursuant to Paragraph 27.d, Defendants shall provide to the Monitor the following
17   information (in electronic format):
18             a. Terminations: A list of every employee terminated or otherwise
19                 disqualified from employment during the preceding twelve-month reporting
20                 period who had been on medical leave and/or had requested a reasonable
21                 accommodation during the reporting period, including the employee’s
22                 name, address, telephone number, position, termination date, and reason for
23                 termination;
24             b. Requests for Accommodations: All documentation related to requests
25                 (whether verbal or in writing) and responses to requests for reasonable
26                 accommodations received during the preceding twelve-month reporting
27                 period and recorded in accordance with Paragraph 47 that were ultimately
28                 denied. For each such denied request, the documentation/information that


                                               - 19 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 20 of 27



 1                 must be provided, includes but is not limited to, the employee’s name,
 2                 address, telephone number, position, requested accommodation, date of
 3                 request, the reasons an accommodation was not granted, the date of denial,
 4                 documentation       of    meetings    and      communications      regarding
 5                 accommodations, and a reasonably detailed summary of the interactive
 6                 process;
 7             c. Training: For each training program required under Paragraphs 31-38 and
 8                 conducted during the reporting period, Defendants shall submit a registry of
 9                 attendance/participation and provide a copy of the program agenda;
10             d. Posting of Notice: Defendants shall re-certify to the Monitor that the Notice
11                 required to be posted under Paragraph 39 of this Consent Decree has
12                 remained posted during the reporting period;
13             e. Policy Review: Defendants shall certify to the Monitor that the EEO and
14                 ADA policies were reviewed and, if necessary, updated as required by this
15                 Decree and then distributed to all existing and new employees and that all
16                 notifications have been made in accordance with Paragraphs 28-30 above;
17                 and
18             f. Expungement of Personnel File: Defendants shall certify to the Monitor
19                 that the expungement from the Charging Parties’ and all aggrieved
20                 individual’s personnel files required by Paragraph 40 above took place, the
21                 date of the expungements, and the specific documents expunged.
22             g. Audit by Commission: The Commission reserves the right to audit the
23                 Monitor’s annual reports, including any information Defendants provide to
24                 the Monitor.
25                                XIII. Dispute Resolution
26      50. In the event that the Commission believes that the Defendants have failed to
27   comply with any provision(s) of the Decree, the Commission shall notify the Defendants
28   of the alleged non-compliance in writing (either via letter or e-mail) and shall afford the


                                                - 20 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 21 of 27



 1   Defendants twenty-one (21) calendar days to remedy the non-compliance or to satisfy the
 2   Commission that the Defendants have complied, unless otherwise agreed through counsel.
 3   If the Defendants have not remedied the alleged non-compliance or satisfied the
 4   Commission that it is has complied within twenty-one (21) calendar days of such notice
 5   of non-compliance, the Commission may apply to the Court for appropriate relief.
 6                 XIII. Retention of Jurisdiction and Enforcement of Decree
 7      51. This Court shall retain jurisdiction of this case for purposes of compliance with this
 8   Decree and entry of such further orders or modifications as may be necessary or
 9   appropriate to effectuate equal employment opportunities for employees and otherwise
10   enforce the terms of this Decree.
11      52. The Commission may petition this Court for compliance with this Decree at any
12   time during which this Court maintains jurisdiction over this action, subject to the Dispute
13   Resolution paragraph above. Should the Court determine that Defendants have not
14   complied with this Decree, appropriate relief may be ordered, including extension of this
15   Decree for such period as may be necessary to remedy its non-compliance, an award of
16   attorney’s fees and costs, and fines for contempt of court.
17      53. Absent extension, this Decree shall expire by its own terms at the end of thirty-six
18   months from the Effective Date without further action by the Parties or the Court.
19                                     XIV. EEOC Authority
20      54. With respect to matters or charges outside the scope of this Decree, except as
21   otherwise provided in Paragraph 12, this Decree shall in no way limit the powers of the
22   Commission to seek to eliminate employment practices or acts made unlawful by any of
23   the statutes over which the Commission has enforcement authority and do not arise out of
24   the claims that were asserted in this lawsuit.
25                                XV. Costs and Attorneys’ Fees
26      55. Each party shall be responsible for and shall pay its own costs and attorney’s fees.
27                                       XVI. Miscellaneous
28      56. Nothing in this Decree shall be deemed to create any rights on the part of non-parties


                                                 - 21 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 22 of 27



 1   to enforce this Decree. The right to seek enforcement of the Decree is vested exclusively
 2   in the Commission.
 3                                         XVII. Notice
 4      57. Unless otherwise indicated, any notice, report, or communication by Defendants to
 5   the Commission required under the provisions of this Decree shall be sent by certified mail,
 6   postage prepaid or email, as follows:
 7                Mary Jo O’Neill
                  Regional Attorney
 8                EEOC Phoenix District Office
                  3300 North Central Avenue, Suite 690
 9
                  Phoenix, Arizona 85012
10                mary.oneill@eeoc.gov
11                                    XVIII. SIGNATURES
12      58. The parties agree to the entry of this Decree and judgment subject to final approval
13   by the Court.
14          Dated this 15th day of May, 2019.
15
16
17                                                 Douglas L. Rayes
                                                   United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                - 22 -
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 23 of 27




 1
       BY CONSENT:

 2     EQUAL EMPLOYMENT                     CORIZON HEALTH INC.
 3     OPPORTUNITY COMMISSION
4
       By:
 5             Mary Jo 0                            Carolyn'Schneider
               Regional/\ tomey                     Chief Human Resources Officer
 6

 7

 8
       Date:       sjL Dj'"                 Date:        ~{lo IL5
 9

10

11    CORIZON LLC
12

13

14
              arolyn Schneider
15
         Chief Human Resources Officer
16

17

18
      Date:
19

20

21

22

23

24

25

26

27

28




                                         -26-
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 24 of 27




 1
     NPPRO~~;_FO~ :?                              .A
                                                   /7
 2   By:   L
     Wasin Awad
                 ~ B~"o/~A~+-1-~-
                     Tibor Nagy Jr.
 3
     Trial Attorney                             Ogletree, Deakins, N sh, Smoak &
 4   EEOC Phoenix District Office               Stewart, P .C.
     3300 North Central Avenue                  3430 East Sunrise Drive,
 5
     Suite 690                                  Suite 220
 6   Phoenix, Arizona 85012                     Tucson, AZ 85718
 7

 s   Attorney for Plaintiff EEOC            Attorney for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         -27-
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 25 of 27



 1                                          EXHIBIT A
 2                                          RELEASE

 3
 4   In consideration for $ _____________________paid to me by Defendants, in connection
 5
     with the resolution of EEOC v. Corizon Health, Inc and Corizon LLC, No. 2:18-cv-
 6
 7   02942-DLR, I waive my right to recover for any claims of disability discrimination
 8
     and/or retaliation arising under the ADA that I have against Corizon Health, Inc. and/or
 9
10   Corizon, LLC and any and all affiliates, parents, and subsidiaries of Corizon Health, Inc.
11
12   and/or Corizon, LLC prior to the date of this release.

13   Date: ____________________________ Signature:___________________________
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 26 of 27



 1                                          EXHIBIT B
 2                                           (NOTICE)
           The following notice is posted pursuant to the terms of a Consent Decree reached
 3   between the Parties in EEOC v. Corizon Healthcare Inc. and Corizon LLC, filed in the
     United States District Court for the District of Arizona, Civil Action No. 2:18-cv-02942-
 4
     DLR.
 5
             Management of Corizon Healthcare Inc., and Corizon LLC wish to emphasize their
 6
     policy of providing equal employment opportunity in all of its areas of employment
 7   practices. Management seeks to ensure that there shall be no discrimination against any
     employee or applicant for employment on the grounds of disability, sex, pregnancy, race,
 8   color, religion, national origin, or age.
 9
            Based on the Americans with Disabilities Act of 1990, as amended (“ADA”), it is
10   unlawful for an employer to discriminate based upon the disability, record of disability, or
11   perception of disability of an applicant or employee. It is also unlawful for any employer
     to retaliate against an employee because he or she has requested a reasonable
12   accommodation for a disability, opposed discrimination, or because he or she has filed a
13   charge of discrimination with any agency, or because he or she has participated in an
     investigation of a charge of discrimination.
14
15          Management respects the right of its employees and applicants for employment to
     work in an environment free from discrimination. Management assures employees of its
16   promise to follow the ADA, in that it is our policy to prohibit all discrimination based on
     disability. Management will engage with employees in the interactive process if an
17
     employee is in need of a reasonable accommodation due to their disability. Management
18   will ensure that it affords its employees with disabilities reasonable accommodations
     including leave, extended leave, and/or reassignment.
19
20          Any employee who believes they have suffered discrimination on the basis of
     disability, sex, pregnancy, age, race, color, religion, or national origin, has the right to
21   contact the EEOC, the federal agency responsible for enforcing federal laws prohibiting
22   employment discrimination. No management officials will retaliate against an employee
     who makes an internal complaint of discrimination or who contacts the EEOC or any other
23   agency. You may directly contact the Phoenix District Office of the EEOC, located at 3300
24   N. Central Avenue, Suite 690, Phoenix Arizona 85012 at the following numbers:
                    Website: www.eeeoc.gov
25                  Telephone: 602-640-5000            Toll Free: 1-800-669-4000
26                  TTY:      1-800-669-6820           Fax:      602-640-5009
     This Notice shall remain posted for the term of three (3) years from entry of the Decree.
27   By:                                               Date:
28


                                                -2-
     Case 2:18-cv-02942-DLR Document 38 Filed 05/15/19 Page 27 of 27



 1
 2
                                          EXHIBIT C
 3
                                   LETTER OF REFERENCE
 4
     To Whom It May Concern:
 5
 6           [Mr/Ms] worked for [name of entity] at its [city/prison] facility from XX to XX
 7
     as a [job title].
 8
 9
     Date: ____________                              _________________________
10
                                                     [name]
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
